To compel respondent to give notice of a city election, as .directed by tbe Common Council, in accordance with tbe provisions of the Charter of said city, as it existed prior to tbe amendment of 1893.
Tbe circuit judge denied tbe writ. Affirmed March 16, 1894, without costs.
Tbe Charter was amended by tbe Legislature in 1893, but relator insists that tbe amendment is invalid; that it has not been accepted by tbe city; that said city is composed of six wards, each of which is entitled to two aldermen, which alder*1172men, with the mayor and recorder, constitute the Common Council.
The validity of the amendment .is attacked:
Because (1) it divides the third and fourth wards so as to place 3,360 inhabitants, 750 of whom are electors, in the third ward, and but 1,100 inhabitants, of whom 230 are electors, in the fourth ward; (2) it provides for but one alderman for the third ward for the year 1895; (3) it does not provide for the election of aldermen in any of the wards except the fourth in 1894; and (4) it does not define the ward "boundaries.